NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        APR 16 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ROBERT HERALDEZ; NANCY                          No.    17-55174
HERALDEZ,
                                                D.C. No. 5:16-cv-01978-R-DTB
                Plaintiffs-Appellants,

 v.                                             MEMORANDUM*

BAYVIEW LOAN SERVICING, LLC, a
Delaware Limited Liability Company; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Central District of California
                    Manuel L. Real, District Judge, Presiding

                            Submitted April 11, 2018**

Before:      SILVERMAN, PAEZ, and OWENS, Circuit Judges.

      Robert and Nancy Heraldez appeal from the district court’s judgment

dismissing their action alleging Fair Debt Collection Practices Act (“FDCPA”) and

state law claims. We have jurisdiction under 28 U.S.C. § 1291. We review de



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
novo a dismissal under Federal Rule of Civil Procedure 12(b)(6) for failure to state

a claim. Kwan v. SanMedica Int’l, 854 F.3d 1088, 1093 (9th Cir. 2017). We

affirm.

      The district court properly dismissed plaintiffs’ FDCPA, California Civil

Code § 2923.55 and breach of covenant of good faith and fair dealing claims

because plaintiffs failed to allege facts sufficient to state a plausible claim for

relief. See 15 U.S.C. § 1692g; Cal. Civ. Code § 2923.55 (repealed Jan. 1, 2018);

Carma Developers (Cal.), Inc. v. Marathon Dev. Cal., Inc., 826 P.2d 710, 726

(Cal. 1992) (discussing nature and elements of claim for breach of covenant of

good faith and fair dealing); Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (to avoid

dismissal, “a complaint must contain sufficient factual matter, accepted as true, to

state a claim to relief that is plausible on its face” (citation and internal quotation

marks omitted)).

      The district court properly dismissed plaintiffs’ negligence claim because it

was barred by the applicable two-year statute of limitations. See Cal. Civ. Proc.

Code § 339.

      The district court did not abuse its discretion by denying plaintiffs leave to

file an amended complaint because amendment would be futile. See Cervantes v.

Countrywide Home Loans, Inc., 656 F.3d 1034, 1041 (9th Cir. 2011) (setting forth

standard of review and explaining that dismissal without leave to amend is proper


                                            2                                     17-55174
when amendment would be futile).

     AFFIRMED.




                                   3   17-55174